The Court thereupon observed that this objection was fatal But the counsel for the demandant urged that each successive heir in tail was entitled to bring his action of formedon at any time within twenty years after his right accrued. The Court denied this position to be law,, and said that it had been formerly settled in the case of Hart vs. Hart, in Middlesex, that when the statute of limitations had once begun to run against the heir in tail, no subsequent event could interrupt its progress; and after it had run twenty years, no formedon could afterwards be maintained.
The demandant therefore moved for, and had leave to discontinue.